Per Curiam:
The action is upon a policy of fire insurance. The defense raises a general issue and sets up the affirmative defenses that values were exaggerated and falsely stated in the proofs of loss; that at the examination of the assured under the policy the husband of the assured (representing the assured) refused to answer truthfully certain proper questions, and gave false answers and failed to produce documents called for and produced false documents, and that the assured gave false answers in the proofs of loss as to the cause of the fire, and as to her being the sole owner of the lost property. The defendant concedes plaintiff’s right as to the second item. The order appealed from is modified by striking out all of the first demand in the request for a bill of particulars, except the following: The items of property set forth in the proof of loss as to which the defendant claims that the values thereof are false as set forth by the plaintiff, and by striking out all of the fourth demand, as these are matters which obviously must be proved by the plaintiff as part of her case, and as so modified the order is affirmed, without costs. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Order modified as directed in opinion, and as so modified affirmed, without costs. Order to be settled on notice.